Name: 2011/283/EU: Council Decision of 12Ã April 2011 on the conclusion of a Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Republic of Moldova, of the other part, on a Framework Agreement between the European Union and the Republic of Moldova on the general principles for the participation of the Republic of Moldova in Union programmes
 Type: Decision
 Subject Matter: international affairs;  EU institutions and European civil service;  Europe;  European construction
 Date Published: 2011-05-18

 18.5.2011 EN Official Journal of the European Union L 131/1 COUNCIL DECISION of 12 April 2011 on the conclusion of a Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Republic of Moldova, of the other part, on a Framework Agreement between the European Union and the Republic of Moldova on the general principles for the participation of the Republic of Moldova in Union programmes (2011/283/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 114, 168, 169, 172, 173(3), 188 and 192, in conjunction with point (a) of Article 218(6), Article 218(7) and the second subparagraph of Article 218(8), thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, (1) Whereas: (1) The Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Republic of Moldova, of the other part, on a Framework Agreement between the European Union and the Republic of Moldova on the general principles for the participation of the Republic of Moldova in Union programmes (2) (hereinafter referred to as the Protocol) was signed on behalf of the Union on 30 September 2010. (2) The Protocol should be concluded, HAS ADOPTED THIS DECISION: Article1 The Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Republic of Moldova, of the other part, on a Framework Agreement between the European Union and the Republic of Moldova on the general principles for the participation of the Republic of Moldova in Union programmes is hereby approved on behalf of the Union. Article 2 The President of the Council shall give on behalf of the Union the notification provided for in Article 10 of the Protocol. Article 3 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 12 April 2011. For the Council The President C. ASHTON (1) Consent of 24 November 2010. (2) OJ L 14, 19.1.2011, p. 2.